            Case 2:17-cv-02655-JAD-EJY Document 58
                                                57 Filed 09/21/21
                                                         09/20/21 Page 1 of 3




     BRIAN M. BOYNTON
 1
     Acting Assistant Attorney General
 2
     Civil Division
     WILLIAM PEACHEY
 3   Director, District Court Section
     Office of Immigration Litigation
 4   ELIANIS PEREZ
     Assistant Director, District Court Section
 5   Office of Immigration Litigation
     MARY LARAKERS, TX Bar # 24093943
 6
     Trial Attorney
 7   U.S. Department of Justice, Civil Division
     Office of Immigration Litigation
 8   P.O. Box 868, Ben Franklin Station
     Washington, D.C. 20044
 9   Tel: (202) 353-4419
     Fax: (202) 305-7000
10
     mary.l.larakers@usdoj.gov
11   Counsel for Defendants

12   SYLVIA L. ESPARZA
     Law Office of Sylvia L. Esparza
13   3440 E. Pepper Lane, Suite 105
     Las Vegas, NV 89120
14   Tel: 702-853-0233
     sylvia@sylviaesparzalaw.com
15
     Counsel for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17
                                        DISTRICT OF NEVADA
18

19     SATHIRAWAT SAUBHAYANA,                     Case No. 2:17-cv-2655-JAD-EJY
20
             Plaintiff,
                                                          ORDER GRANTING
21
             v.                                   JOINT MOTION TO STAY CASE UNTIL
22                                                DECEMBER 21, 2020
                                                               2021
       MERRICK B. GARLAND, U.S. Attorney
23     General, et al.,
24
             Defendants.                                       ECF No. 57
25

26



                                                  1
            Case 2:17-cv-02655-JAD-EJY Document 58
                                                57 Filed 09/21/21
                                                         09/20/21 Page 2 of 3




 1          Plaintiff Sathirawat Saubhayana and Defendants (collectively, the “Parties”) jointly

 2   request that the Court stay this case, until December 21, 2021, while U.S. Citizenship and

 3   Immigration Services (“USCIS”) reopens Plaintiff’s Form, N-400, Application for

 4   Naturalization, and considers new evidence. See 8 C.F.R. § 103.5(a)(5) (allowing USCIS to

 5   reopen a naturalization application).

 6          On August 20, 2021, government counsel finally received the sealed documents from the

 7   Las Vegas Police Department (“LVPD”). See ECF No. 55. Based on its review of these

 8   documents, USCIS has agreed to sua sponte re-open Plaintiff’s naturalization application in

 9   order to consider these documents along with other evidence that Plaintiff may submit in support

10   of his application. The Parties, therefore, request that this Court stay this case, until December

11   21, 2021, to allow USCIS to time to reopen and adjudicate Plaintiff’s naturalization application

12   based on this new evidence. See Landis v. North American Co., 299 U.S. 248, 254-55 (1936)

13   (“[T]he power to stay proceedings is incidental to the power inherent in every court to control

14   disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

15   for litigants.”); Al Falahi v. USCIS, No. 2:16-cv-02921-JAD-VCF, 2019 U.S. Dist. LEXIS

16   54960, (D. Nev. June 7, 2019) (staying case to allow USCIS to reopen and adjudicate

17   naturalization application). The Parties propose that on or before December 21, 2021, they report

18   to the Court whether they have resolved this case such that dismissal is appropriate.

19
                                             Respectfully submitted,
20
                                             BRIAN M. BOYNTON
21                                           Acting Assistant Attorney General
                                             Civil Division
22
                                             ELIANIS PEREZ
23                                           Assistant Director
                                             Office of Immigration Litigation
24

25                                    By: /s/ Mary L. Larakers
                                            MARY L. LARAKERS
26                                          Trial Attorney
                                            U.S. Department of Justice, Civil Division

                                                       2
            Case 2:17-cv-02655-JAD-EJY Document 58
                                                57 Filed 09/21/21
                                                         09/20/21 Page 3 of 3




                                            Office of Immigration Litigation
 1
                                            P.O. Box 868, Ben Franklin Station
 2
                                            Washington, D.C. 20044
                                            Tel: (202) 353-4419
 3                                          Fax: (202) 305-7000
                                            Mary.l.larakers@usdoj.gov
 4                                          Counsel for Defendants
 5                                    By: /s/ Sylvia L. Esparza
                                            SYLVIA L. ESPARZA
 6
                                            Law Office of Sylvia L. Esparza
 7                                          3440 E. Pepper Lane, Suite 105
                                            Las Vegas, NV 89120
 8                                          Tel: 702-853-0233
                                            sylvia@sylviaesparzalaw.com
 9                                          Counsel for Plaintiff
10
                                        CERTIFICATE OF SERVICE
11                                    Case No.: 2:17-cv-2655-JAD-EJY
12
            It is hereby certified that service ofOrder
                                                   the foregoing document has been made through the
13
     Court’s
       Good CM-ECF      electronic
              cause appearing,     filing
                                IT IS     and notification
                                       HEREBY    ORDERED   system
                                                               that on
                                                                    theall systemtoparticipants
                                                                        Motion                  on 57] is
                                                                                    Stay [ECF No.
14   GRANTED. This action is STAYED. The Clerk of Court is directed to TEMPORARILY
     September   20, 2021.
     ADMINISTRATIVELY           CLOSE this case. Any party may move to lift this stay and reopen
15   this case after December 21, 2021.
16
                                                             /s/ Mary L. Larakers
                                                             MARY L. LARAKERS
17                                                          _________________________________
                                                             U.S. Department of Justice
                                                            U.S.
                                                             TrialDistrict
                                                                   AttorneyJudge Jennifer A. Dorsey
18                                                          Dated: September 21, 2021

19

20

21

22

23

24

25

26



                                                       3
